Title: To Alexander Hamilton from James De Haert, 4 August 1798
From: Haert, James de
To: Hamilton, Alexander


          
            Dear Sir
            Union N.Y. 4 Augt. 1798
          
          Having no family I should be glad to go in the army
          May I take the liberty of asking your recommendation to be appointed an officer If you consider me worthy and competent which it will confer great obligations on your most Obedt huml. Servt
          
            James De Haert
          
          Alexr. Hamilton Esqr. 
        